Case 11-35602   Doc 22   Filed 03/22/21 Entered 03/22/21 14:28:41   Desc Main
                           Document     Page 1 of 4
Case 11-35602   Doc 22   Filed 03/22/21 Entered 03/22/21 14:28:41   Desc Main
                           Document     Page 2 of 4
Case 11-35602   Doc 22   Filed 03/22/21 Entered 03/22/21 14:28:41   Desc Main
                           Document     Page 3 of 4
Case 11-35602   Doc 22   Filed 03/22/21 Entered 03/22/21 14:28:41   Desc Main
                           Document     Page 4 of 4
